    Case 5:20-cv-03238-SAC Document 7 Filed 12/01/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


RONALD LEE KIDWELL,

                             Plaintiff,

           v.                                       CASE NO. 20-3238-SAC

CALVIN H. HAYDEN, et al.,


                             Defendants.


                          MEMORANDUM AND ORDER

    This matter is a civil rights action brought under 42 U.S.C. §

1983 by a pretrial detainee. On October 13, 2020, the court entered

an order to show cause (OSC) directing plaintiff to cure certain

deficiencies and allowing him to file an amended complaint. Plaintiff

filed a timely amended complaint. The Court has reviewed the amended

complaint and concludes plaintiff has failed to state a claim for

relief.

    Plaintiff is housed in a close observation unit following

disciplinary matters and complains that the unit has cameras which
allow him to be seen while using the restroom and shower. He claims

this is a violation of his privacy. He seeks injunctive relief and

damages.

    Plaintiff’s claims in the amended complaint do not state a claim

for relief. Because plaintiff is in pretrial detention, his claims

challenging his conditions of confinement arise under the Due Process

Clause of the Fourteenth Amendment. See Rife v. Okla. Dept. of Pub.
Safety, 854 F.3d 637, 647 (10th Cir.), cert. denied sub nom. Dale v.

Rife, 138 S.Ct. 364 (2017). The benchmark for such claims is taken

from the Eighth Amendment. See Lopez v. LeMaster, 172 F.3d 756, 759
    Case 5:20-cv-03238-SAC Document 7 Filed 12/01/20 Page 2 of 4




n. 2 (10th Cir. 1999)(“Pretrial detainees are protected under the Due

Process Clause rather than the Eighth Amendment. In determining

whether [plaintiff’s] rights were violated, however, we apply an

analysis identical to that applied in Eighth Amendment cases brought

pursuant to § 1983.”)(citing Bell v. Wolfish, 441 U.S. 520, 535 n.

16 (1979)).

    The analysis of a claim brought under the Eighth Amendment has

two components. “First, the deprivation alleged must be, objectively,

‘sufficiently serious.’” Farmer v. Brennan, 511 U.S. 825, 834 (1994).

This factor requires the prisoner to show that he is “incarcerated

under conditions posing a substantial risk of serious harm.” Id. It

is settled that the Constitution does not guarantee “comfortable

prisons” and that only conditions “denying ‘the minimal civilized

measure of life’s necessities’ are sufficiently grave to form the

basis of an Eighth Amendment violation.” Wilson v. Seiter, 501 U.S.

294, 299 (1991)(internal citations omitted). Prison officials meet

this standard if they “provide humane conditions of confinement by

ensuring inmates receive the basic necessities of adequate food,
clothing, shelter, and medical care and by taking reasonable measures

to guarantee the inmates’ safety.” McBride v. Deer, 240 F.3d 1287,

1291 (10th Cir. 2001)(citation omitted).

    Next, a prisoner must show the defendant prison officials have

a “sufficiently culpable state of mind”, a factor which requires a

showing that defendants acted with deliberate indifference to the

well-being of the prisoners in their care. Farmer, 511 U.S. at 834.

“[T]he official must both be aware of facts from which the inference
could be drawn that a substantial risk of serious harm exists, and

he must also draw the inference.” Id. at 837.
    Case 5:20-cv-03238-SAC Document 7 Filed 12/01/20 Page 3 of 4




    Under this analysis, “the particular facts of each situation; the

‘circumstances, nature, and duration’ of the challenged conditions

must be carefully considered.” Despain v. Uphoff, 264 F.3d 965, 974

(10th Cir. 2001)(quoting Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir.

2000)). “While no single factor controls … the length of exposure to

the conditions is often of prime importance.” Id. Under this standard,

“minor deprivations suffered for short periods would not rise to an

Eighth Amendment violation, while ‘substantial deprivations…’ may

meet the standard despite a shorter duration.” Id. (citations

omitted).

     In this case, plaintiff’s allegations do not suggest he has

experienced more than a minor deprivation. First, prisoners have only

a limited right to privacy in the context of prison life. See

generally Hudson v. Palmer, 468 U.S. 517, 527–28 (1984) (“[a] right

to privacy in traditional Fourth Amendment terms is fundamentally

incompatible with the close and continual surveillance of inmates and

their cells required to ensure the institutional security and internal

order”). A prisoner’s claim alleging a violation of a right to privacy
must be weighed against institutional security concerns, which are

“central to all other correctional goals.” Pell v. Procunier, 417 U.S.

817, 823 (1974). Accordingly, prison conditions may infringe on a

prisoner's constitutional right to privacy if they are “reasonably

related to legitimate penological interests.” Turner v. Safley, 482

U.S. 78, 89 (1987).

     Here, the presence of cameras in the close observation cell where

plaintiff is housed does not suggest any unconstitutional incursion
on his limited right to privacy. See, e.g., Garrett v. Thaler, 560

F. Appp’x 375, 380-81 (5th Cir. 2014)(affirming decision that cameras
    Case 5:20-cv-03238-SAC Document 7 Filed 12/01/20 Page 4 of 4




in restroom and shower areas in a state prison did not violate the

Fourth Amendment) and Johnson v. Phelan, 69 F.3d 144, 146 (7th Cir.

1995)(monitoring of prisoners in shower, restroom, and undressing was

constitutional in light of security needs). The court concludes that

plaintiff has not stated a claim for relief.

     Finally, plaintiff’s request for monetary damages is barred by

42 U.S.C. § 1997e(e). That provision, enacted as part of the Prison

Litigation Reform Act, states that “[n]o federal civil action may be

brought by a prisoner confined in a jail, prison, or other correctional

facility, for mental or emotional injury suffered while in custody

without a prior showing of physical injury.” 42 U.S.C. § 1997e(e).

    IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

for failure to state a claim for relief.

    IT IS SO ORDERED.

    DATED:   This 1st day of December, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
